Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 27, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00594-CR



                  IN RE JAMES THOMAS GREEN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              248th District Court
                             Harris County, Texas
                         Trial Court Cause No. 715266

                        MEMORANDUM OPINION

      On July 13, 2015, relator James Thomas Green filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. Relator allegedly filed a motion to correct an autopsy
report with the 248th District Court of Harris County, Texas. The clerk of the
court in turn sent relator a memorandum response informing relator that the “court
does not have jurisdiction to hear [relator’s] motion.” Relator requests this Court
to compel the district court to reopen the inquest regarding the cause of death of
relator’s victim.

      Relator contends that the trial court had jurisdiction to hear his motion under
article 49 of the Texas Code of Criminal Procedure. See Tex. Code Crim. Proc.
Ann. art. 49.041 (West 2006) (“A justice of the peace may reopen an inquest if,
based on information provided by a credible person or facts within the knowledge
of the justice of the peace, the justice of the peace determines that reopening the
inquest may reveal a different cause or different circumstances of death.”). Relator
relies on Mestiza v. DeLeon, 8 S.W.3d 770, 772 (Tex. App.—Corpus Christi 1999,
no pet.), for the proposition that a trial court has jurisdiction over a petitioner’s
motion requesting a justice of the peace to reopen an inquest.

      In Mestiza, the appellant filed a petition for mandamus seeking to require a
justice of the peace and district attorney in Cameron County to exhume the body of
the appellant’s murder victim and reopen an inquest pursuant to their article 49
authority.   Id. at 771–72.    The trial court dismissed the petition for lack of
jurisdiction, and the court of appeals reversed, holding that the trial court had
jurisdiction to consider whether the justice of the peace clearly abused his
discretion by refusing to reopen the inquest under article 49. Id. at 772.

      However, article 49 only “applies to the inquest into a death occurring in a
county that does not have a medical examiner’s office or that is not part of a
medical examiner’s district.” See Tex. Code Crim. Proc. Ann. art. 49.02 (West
2006). Relator has alleged that the death and autopsy took place in Harris County,
which has a medical examiner’s office. Therefore, this is not a case to which
article 49 applies. See id.; see also Lauer v. Travis Cnty. Med. Exam’rs, No. 13–
                                          2
13–00610–CV, 2014 WL 4402233, at *1–2 (Tex. App.—Corpus Christi Sept. 2,
2014, no pet.) (mem. op., not designated for publication) (concluding that trial
court lacked jurisdiction over appellant’s article 49 petition because the Travis
County Medical Examiner’s Office conducted autopsy).

      Relator has not provided this Court with a complete record, and we therefore
cannot determine whether relator properly requested mandamus relief from the
trial court prior to filing this mandamus action. Regardless, we conclude that the
trial court lacked subject matter jurisdiction over relator’s motion. Accordingly,
we deny relator’s petition for writ of mandamus.


                                 PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3